Case 1:21-cv-00396-MJT-ZJH Document 11 Filed 09/03/21 Page 1 of 1 PageID #: 21



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

ALLEN WHITAKER                                    §

VS.                                               §                 CIVIL ACTION NO. 1:21cv396

INMATE TRUST FUND                                 §
& PRISON MAIL

                     ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

       Plaintiff Allen Whitaker, proceeding pro se, filed this civil rights lawsuit. The court referred

this matter to the Honorable Zack Hawthorn, United States Magistrate Judge. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge. The Magistrate

Judge recommends that a motion to dismiss filed by plaintiff be granted and this lawsuit dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(a).

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. No objections were filed to the Report and

Recommendation.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct
and the report of the Magistrate Judge (doc. no. 7) is ADOPTED as the opinion of the court.

Plaintiff’s motion to dismiss (doc. no. 5) is GRANTED. A final judgment shall be entered in

accordance with the recommendation of the Magistrate Judge.

                                            SIGNED this 3rd day of September, 2021.




                                                                           ____________________________
                                                                           Michael J. Truncale
                                                                           United States District Judge
